Citation Nr: 0712037	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for fibromyalgia. 

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which determined new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for fibromyalgia. 

In October 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.  Thereafter, in 
December 2005, he submitted additional evidence, through his 
representative.  The representative waived initial 
consideration by the agency of original jurisdiction of such 
evidence in its Informal Hearing Presentation of March 2007.  
Accordingly, the Board may consider such evidence without 
prejudice.

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The RO previously denied the veteran's claim for service 
connection for fibromyalgia in January 1996; the veteran did 
not initiate an appeal.

3.  Evidence associated with the claims file since the 
September 1992 denial of service connection for fibromyalgia 
is not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received, and the claim of 
entitlement to service connection for fibromyalgia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2003.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  Because the 
issue regarding new and material evidence is being allowed, 
to that extent, any error in failing to fully comply with the 
provisions of VCAA is harmless error.

The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that, in order to fully comply with the VCAA 
notice requirement for new and material evidence claims, the 
veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  It appears that the veteran may not have 
been accorded complete VCAA notice as contemplated in Kent 
and/or Dingess, supra.  However, because the claim is being 
reopened by the Board, there is no prejudice to the veteran.

New and Material Evidence

A claim of entitlement to service connection for fibromyalgia 
was previously denied in an unappealed decision dated January 
31, 1996.  The basis of the denial was that the evidence 
failed to demonstrate a diagnosis of fibromyalgia is service.  
A Notice of Disagreement filed as to that rating was later 
clarified as limited to the assigned evaluation for post 
traumatic stress disorder (PTSD).  Inasmuch as the veteran 
did not perfect a timely appeal for service connection for 
fibromyalgia, the RO's decision in that regard is final.  38 
U.S.C.A. § 7105.

The present appeal derives from a claim filed in June 2003.  
Pertinent VA law provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for PTSD was established by rating action 
in April 1996.  Recently submitted evidence includes private 
medial records dated in November 2005, which in addition to 
corroborating other evidence that the veteran has PTSD, 
suggests that the veteran's fibromyalgia is aggravated by 
anxiety and stress.  

As noted above, service connection for fibromyalgia was 
previously denied on a direct theory of entitlement and the 
new evidence suggests the possibility of entitlement under a 
different theory.  A theory of entitlement to service 
connection for a claimed disorder different from that which a 
claimed disorder was previously denied is an inadequate basis 
to reopen a claim.  Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (stating that a new theory of etiology regarding the 
same underlying disorder does not result in a "new" claim for 
adjudication purposes). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Although a different theory of entitlement by itself is an 
inadequate basis to reopen a previously denied claim, in the 
present case, at the time of the January 1996 denial of 
service connection for fibromyalgia, the veteran was not 
service connected for any disorders.  Thus, the basic legal 
requirements to establish service connection on a secondary 
basis could not be not met, and that theory of entitlement 
could not be considered by the RO.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  We conclude that the facts of this case are somewhat 
different than other previously adjudicated decisions of the 
Court.

The Board finds that the evidence added to the claims file 
since the January 1996 prior denial relates to an 
unestablished fact necessary to substantiate the claim, that 
it is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and that it raises a reasonable 
possibility of substantiating the claim.  As this evidence 
was not of record at the time of the last final decision and 
as it raises a reasonable possibility of substantiating the 
claim, it is "new and material" and the claim must be 
reopened.

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
fibromyalgia is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.


REMAND

While the RO initially found no new and material evidence to 
reopen the claim, evidence submitted by the veteran (with a 
waiver of RO consideration) include documents that are new 
and material evidence; the case must be remanded to the RO 
for a de novo review of the entire record.  

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivy v. Derwinski, 
2 Vet. App. 320 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The veteran has stated that he has received 
private treatment for his fibromyalgia.  An attempt to obtain 
copies of all treatment records should be made.

For secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It appears that the November 2005 notation was generated in 
the context of a pulmonary examination.  Given the brevity of 
the opinion without rationale, the Board considers that a 
thorough VA examination is warranted to determine what 
association, if any, there is between the veteran's 
fibromyalgia and his service connected PTSD.

At his hearing before the undersigned, the veteran 
additionally indicated that he received Social Security 
disability benefits.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992)

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006) 

Also as noted above, the veteran should be provided notice in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 
U.S.C.A.§ 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA, who treated him for fibromyalgia 
from November 2005 to the present.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits in 1993 or 1994.  If 
medical evidence utilized in processing 
such claim is not available, the fact 
should be entered in the claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to evaluate any 
fibromyalgia.  The claims folder should 
be made available to the physician for 
review before the examination.  The 
examiner is requested to provide an 
opinion indicating whether it is at 
least as likely as not that service 
connected PTSD presently causes an 
increase in, but is not the proximate 
cause of, a nonservice connected 
fibromyalgia disability.  In rendering 
an opinion, the physician should 
indicate whether the baseline level of 
severity of the nonservice-connected 
fibromyalgia disorder is established by 
medical evidence created before the 
onset of aggravation or by the earliest 
medical evidence created at any time 
between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice- connected 
disease or injury.  Adequate reasons 
and bases are to be included in the 
opinion.

5.  After undertaking any other 
notification and/or development action 
deemed warranted under VA's duty to 
assist the veteran, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


